DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 4/20/2022, with respect to the rejection of claim 11 have been fully considered and are persuasive as the applied prior art does not teach a taper from a larger cross-sectional area to a smaller one in which the fluid is examined. The use of Jeannotte applied to the subject matter of claim 11 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsumoto (US 5690895) and Tateishi (US 20050180885).
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Regarding pages 9-10, applicant argues that Ehring does not teach an extended flow path.
Examiner’s position is that the extended flow path is taught by Janik (Figure 4, elements 221, 225). The teachings of Ehring relied upon are those of ‘an angled input makes fluid flow more easily’. The horizontal or vertical orientation of the channels in question are not relevant, as it has been held that rearranging parts of an invention involves only routine skill in the art and is an obvious matter of design choice. See MPEP 2144.04(VI)C. In this case, given the lack of gravity-fed flow, it would have been obvious to one of ordinary skill in the art at the time of filing to angle the input in order to make the fluid flow better.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the taper as claimed is between the “outer end opening portion of the extended flow path” (which is shown in Figure 4b as element 13a as defined by paragraph 0044), and “the outer end portion of the flow path block” (shown in Figure 4b as element 20, with element 20a being the outer end). However, the taper shown in Figure 4b exists only within the flow cell block (element 20) and not across the length of the extended flow path (element 12a, depicted as having parallel sides). The only mention of a taper in the specification teaches it “in the vicinity of an opening of the flow path 10 of the flow path block 20” (paragraph 0033). This matches what is shown in Figure 4b, not the claimed entirety of the extended flow path.
For purposes of examination, examiner interprets the limitation as ‘the taper taught by paragraph 0044 and shown in Figure 4b element 10a.’ If this is not the intended interpretation, the applicant should amend the claims to reflect the correct interpretation or describe the desired interpretation (with references to support in the drawings or specification)  in a reply to this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Janik et al (United States Patent 5404217) in view of Ehring et al (United States Patent Application Publication 20080196511) in view of Matsumoto et al (United States Patent 5690895) in view of Tateishi et al (United States Patent Application Publication 20050180885) hereafter referred to as “JEMT”.
As to claim 1, Janik teaches a flow cell for optical measurement which provides a laser light substantially in parallel with a flow direction in a flow path (column 1, lines 30-33), and is configured to optically measure particles in a fluid medium flowing through the flow path (column 1, lines 15-26),
 	wherein a flow path block having a cuboid shape (Figures 1 and 4, element 11 “flow cell”) and made of a transparent material (claim 4 “glass”) is detachably interposed (Figure 1 shows separate pieces and assembly screws 67) between a fluid medium inlet block (Figure 4, element 35 “manifold section” on the left) and a fluid medium outlet block (Figure 4, element 37 “manifold section” on the right”), and a light absorbing surface of the fluid medium inlet block and a light absorbing surface of the fluid medium outlet block are pressed against both end surfaces of the flow path block (Figure 4, elements 33, 31 “o-rings”, and elements  127 & 137 have “anti-reflective coatings”), respectively,
 	wherein the flow path is provided along a central axis of the flow path block to penetrate through the flow path block between the both end surfaces (Figure 1, element 25 “flow bore”),
 	wherein an extended flow path is provided along the central axis to penetrate through each of the fluid medium inlet block and the fluid medium outlet block (Figure 4, elements 221, 225), an optical window (Figure 1, elements 127, 137 “optical window”) is detachably provided (Figure 4 the windows are held in by elements 131, 141 “threaded window retainer”) in an outer end opening portion of the extended flow path to seal the outer end opening portion, and inlet and outlet paths for the fluid medium are provided along an introduction axis which intersects the central axis in the outer end opening portion (Figure 4, tubes 149 intersect the flow bore 25 in the end manifolds 35 & 37),
 	wherein the extended flow path has a greater cross-sectional area than a cross section of the flow path, to reduce a flow velocity in the flow path (Figure 4, elements 221 and 225 are shown larger than element 25),
 	wherein an inlet path of the fluid medium is formed by inlet pipe (Figure 4, element 149), which communicates with the extended flow path (Figure 4, element 221), 
 	While Janik illustrates but does not explicitly teach the extended flow path is larger than the flow path, it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, one of ordinary skill in the art at the time of filing would choose any desired size, in order to improve machine performance.
 	Janik does not teach the introduction axis of the inlet pipe is inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block. However, it is known in the art as taught by Ehring. Ehring teaches the introduction axis of the inlet pipe is inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block (Figure 1, elements 13’ and 13’’ provide flow to and from the path L at an angle more than 0 and less than 90 degrees.). It would have been obvious to one of ordinary skill in the art at the time of filing to have the introduction axis of the inlet pipe be inclined outwardly from a perpendicular line with respect to the central axis of the flow path and configured to induce a flow component toward the flow path of the flow path block, in order to better manipulate the fluid flow in a desired manner.
 	The obviousness of the modification of Ehring to the invention of Janik is supported by other prior arts, including Carey (US 4440497) who teaches reducing turbulence in a flow cell reduces bubble formation (col 3: 15-27), Burns (US 20110058165) who teaches adapting the feed conduit and sample cell to reduce bubbles (par 0011), and Dhanasekharan (US 20130078702) who teaches angled inlets to create a desired flow within a chamber (Figs 1A-E). Additionally, the article https://www.sciencedirect.com/science/article/pii/S1000936113000551 teaches arc-junctions have less eddy production is less than t- or wye-junctions (conclusion #3). As such, examiner’s position is that having an angled inflow is an obvious modification to Janik.
 	Janik does not teach a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block. However, it is known in the art as taught by Matsumoto. Matsumoto teaches a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block (Figure 18 (also 6) shows a narrowing of the flow path). It would have been obvious to one of ordinary skill in the art at the time of filing to have a taper is provided between an outer end opening portion of the extended flow path and the outer end portion of the flow path block, in order to smoothly shape the flow path into a desired shape in order to achieve a desired result, e.g. reduce the thickness of the flow.
 	Janik in view of Matsumoto does not teach a diameter of the taper changes continuously along the flow direction. While Matsumoto teaches continuous changes (Figure 18), Matsumoto teaches rectangular channels and not ones with a diameter. However, it is known in the art as taught by Tateishi. Tateishi teaches cylindrical flow channels with a constantly changing diameter (Figure 1, element 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have flow channels with a diameter, in order to remove corners (and associated turbulence) in the flow channel.
As to claim 2, JEMT teaches everything claimed, as applied above in claim 1, in addition Janik teaches the flow cell is configured to detect scattering light of the laser light from a direction having an angle with respect to the central axis (Figure 2, column 1, lines 27-39).
As to claim 5, JEMT teaches everything claimed, as applied above in claim 1, in addition the extended flow path has a circular cross section (Figure 4, element 225 must be round as the insert 127 (in Figure 1) is shown as round).
Claims 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over JEMT, and further in view of Kang et al (United States Patent Application Publication 20140132954).
As to claim 3, JEMT teaches everything claimed, as applied above in claim 1, in addition Janik teaches the flow path is formed by a straight tube (Figure 4).
 	Janik does not teach the flow path has a quadrilateral cross section. However, it is known in the art as taught by Kang. Kang teaches the flow path has a quadrilateral cross section (Figure 1, element 110 has a rectangular cross section (looking at chamber 110 in Figure 1, elements 300 & 200 form the top & bottom, and the sides of the flow chamber being the sides – if one stood at point 111 and look to point 112, the walls expand away from you to the left & right, then form a rectangle)). It would have been obvious to one of ordinary skill in the art at the time of filing to have the flow path has a quadrilateral cross section, in order to better manipulate the fluid flow in a desired manner.
As to claim 7, JEMT teaches everything claimed, as applied above in claim 1, with the exception of an expanded portion formed by expanding a central portion of the flow path is provided. However, it is known in the art as taught by Kang. Kang teaches an expanded portion formed by expanding a central portion of the flow path is provided (Figure 1, flow cell 110 expands between the inlet and outlet). It would have been obvious to one of ordinary skill in the art at the time of filing to have an expanded portion formed by expanding a central portion of the flow path is provided, in order to slow the particles down and increase the time in which they’re in the light, assisting particle detection and signal strength.
As to claim 8, JEMT in view of Kang teaches everything claimed, as applied above in claim 7, in addition Kang teaches the expanded portion has a hexagonal columnar shape having an axis perpendicular to the central axis (Figure 4, element 110). It would have been obvious to one of ordinary skill in the art at the time of filing to have the expanded portion be a hexagonal columnar shape having an axis perpendicular to the central axis, in order to more easily distribute the particles evenly over the sample area.
As to claim 9, JEMT in view of Kang teaches everything claimed, as applied above in claim 8, in addition Kang teaches the expanded portion forms a flow velocity vector not including a component in a direction of the axis and formed of only a component parallel with the central axis (Figure 4). It would have been obvious to one of ordinary skill in the art at the time of filing to have the expanded portion forms a flow velocity vector not including a component in a direction of the axis and formed of only a component parallel with the central axis, in order to increase analysis accuracy.
As to claim 10, JEMT in view of Kang teaches everything claimed, as applied above in claim 8, in addition Janik teaches the flow cell is configured to detect scattering light of the laser light from a direction substantially perpendicular to the central axis (column 1, lines 28-30 “The flow cell has a bore to carry the fluid, and is surrounded by an array of scattering detectors.”, and Figure 2 shows light transmission bore 158 perpendicular to the flow bore 25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877


/Michael A Lyons/Primary Examiner, Art Unit 2877